Citation Nr: 1633631	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-17 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for degenerative joint disease, residuals of fracture, right little finger.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to June 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this matter was subsequently transferred to the RO in Boston, Massachusetts. 

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2011.  

In September 2013, the Board remanded the claims for additional development.  

Claims of service connection for a psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has recharacterized the claim of service connection for paranoid schizophrenia and PTSD to include other psychiatric disabilities.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable at least in part due to his service-connected right and left knee disabilities, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  


The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's degenerative joint disease, residuals of fracture, right little finger is characterized by pain, limitation of motion, and ankylosis.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for degenerative joint disease, residuals of fracture, right little finger are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5230 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's right little finger disability is currently rated as noncompensable.  He contends that throughout the entire appeal his right little finger has been more severe than the currently assigned rating and that he is entitled to a higher initial rating.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The Board notes that the rating criteria that are applicable to the Veteran's right little finger disability are identical for the major (dominant) extremity and the minor (non-dominant) extremity.

Under Diagnostic Code 5230, limitation of motion of the ring or little finger, any limitation of motion is noncompensable.  38 C.F.R. § 4.71a.  

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).

For the purpose of rating disabilities from arthritis, major joints include the shoulders and wrists; the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45(f) (2015).

The Veteran was afforded a VA examination in November 2013.  He reported flare-ups and the occasional use of a brace.  Initial range motion testing showed little finger flexion of less than 1 inch gap between finger and palm with objective evidence of pain at that point.  After repetitive use testing range of motion is noted to be a gap of 1 inch or more.  The examiner noted ankylosis of the little finger of the proximal interphalangeal joint in extension.  He was diagnosed with degenerative joint disease with deformity of the right fifth finger.  The examiner found that gainful employment was not precluded due to the right finger disability but noted that the ability to lift up to thirty pounds using the right hand was limited.  

The Board notes that the Veteran is right-hand dominant.  38 C.F.R. § 4.69.  The evidence reflects pain, deformity, and weakness of the Veteran's right ring finger.  Limitation of motion has been objectively confirmed by findings such as painful motion.  The Veteran also has testified that his motor activities with the right hand were reduced due to pain and stiffness during flare-ups associated with cold weather.  See Board Hr. Tr. 16.  The Board has carefully considered the Veteran's statements to the effect that he has functional impairment in his right hand and ring finger from pain, deformity, and stiffness that interferes with his daily activities.  38 C.F.R. §§ 4.10, 4.40, 4.41, 4.44, 4.45, 4.59.

After reviewing all of the evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a compensable disability rating is not warranted.  Specifically, under the applicable diagnostic criteria, any limitation of motion or ankylosis of the little finger of either hand is noncompensable.  38 C.F.R. § 4.71a, DCs 5227 and 5230.  Moreover, although 38 C.F.R. § 4.59 and Burton provide that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating for limitation of motion or ankylosis of the little finger.  Therefore, application of 38 C.F.R. § 4.59 does not assist the Veteran in this case.  See Sowers v. McDonald, 27 Vet. App 472 (2016).  Thus, no compensable rating is available.

As to rating the Veteran's right little finger disability as an amputation under 38 C.F.R. § 4.71a, DC 5156, at the November 2013 VA examination, the examiner found that there is no functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Thus, the Board finds that the Veteran's degree of adverse symptomatology do not form a sufficient basis for finding the severity of his right little finger disability is equivalent to an amputation.  Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld so long as it is supported by explanation and evidence).  

Finally, as to rating the Veteran's right little finger disability under any other DC used to rate finger disabilities and/or as a wrist disability, the Board finds that, given the nature and location of his service-connected disorder, it is not ratable under any of the other criteria to rate finger disabilities and/or the wrist because these other criteria do not deal with his right little finger.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3, 4.71a, DCs 5215 to 5230 (2015); Butts.


ORDER

Entitlement to an initial compensable evaluation for degenerative joint disease, residuals of fracture, right little finger, is denied.


REMAND

With regard to his psychiatric disorders, the Veteran has been diagnosed with schizophrenia paranoid type, cocaine and cannabis dependence, and antisocial personality disorder.  See November 2013 VA Examination Report.  He testified in his August 2011 Board hearing that his psychiatric symptoms began after service in 1994.  However, he has consistently reported that he was demoted prior to his discharge, due to behavior problems such as, possession of marijuana, engaging in multiple fights, and going absent without leave (AWOL) for three days.  Moreover, the Veteran's DD Form 214 states that he was discharged under honorable conditions in June 1982.  Given the Veteran's report that the psychiatric symptoms he experienced during service negatively impacted the performance of his duties, evidence corroborating the Veteran's testimony may be found in his service personnel records, which would include his performance appraisals.  As such, attempts should be made to obtain these documents.

Further, the Board finds that a new examination based on the complete record is necessary in order to adjudicate the service connection claim.  38 U.S.C.A. § 5103a(g) (West 2014).

Finally, the claim of entitlement to a TDIU is inextricably intertwined with the service connection claim remaining on appeal.  The outcome of his appeal on this issue has an immediate effect on his claim for TDIU.  Consideration of the claim for TDIU must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file a complete copy of the Veteran's service personnel records.  In searching for these records the AOJ should contact the National Personnel Records Center (NPRC). 

Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain them would be futile.  If the records cannot be located or no such records exist, a Memorandum of Unavailability documenting all of VA's actions to obtain the records should be prepared and associated with the claims file and the Veteran should be notified in writing that the records cannot be found.

2.  Associate any outstanding records of VA treatment for the Veteran's psychiatric disorders since July 2013.  

3.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate VCAA notice for a claim of entitlement to TDIU.

4.  Notify the Veteran that he may submit lay statements from himself as well as from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptomatology and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

5.  Thereafter, schedule the Veteran for a VA psychiatric disorders examination by an appropriate professional.  The claims file, to include the complete copy of the Veteran's service personnel records, should be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail.  The examiner must record the Veteran's lay history as to the onset of his psychiatric problems.  The examiner should address the following:

a) Identify all psychiatric diagnoses present.  

b) For every psychiatric diagnosis rendered, the examiner should opine as to whether it is at least as likely as not related to service or to any event of service origin.   

c) Thereafter, the examiner must opine as to the likelihood that any psychiatric disability found to be present existed prior to service.  If the examiner concludes that a psychiatric disability found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent report of recurrent symptoms since service.

The rationale for all findings and conclusions expressed should be set forth in a legible report. 

6.  Thereafter, the RO should adjudicate the appeal.  If the full benefits sought on appeal are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


